IN THE UNITED STATES COURT OF APPEALS
                        FOR THE FIFTH CIRCUIT



                             No. 01-20146
                         Conference Calendar



ROBERT GANDY,

                                          Plaintiff-Appellant,

versus

LUPE SALINAS, Honorable; MICHAEL J. McCORMICK,
Honorable; CHUCK MILLER, Honorable; CHARLES CHUCK
CAMPBELL, Honorable; CHARLES F. BAIRD, Honorable;
MORRIS L. OVERSTREET, Honorable; BILL WHITE,
Honorable; LAWRENCE E. MEYERS, Honorable; FRANK
MALONEY, Honorable; SAM HOUSTON CLINTON,
Honorable; COURT OF CRIMINAL APPEALS,

                                          Defendants-Appellees.

                       --------------------
          Appeal from the United States District Court
               for the Southern District of Texas
                      USDC No. H-00-CV-3802
                       --------------------
                           June 13, 2001

Before WIENER, DeMOSS, and DENNIS, Circuit Judges.

PER CURIAM:*

     Robert Gandy, a Texas prisoner (# 565821), appeals the

district court’s sua sponte dismissal of his 42 U.S.C. § 1983

civil rights action under 28 U.S.C. § 1915A both “for failure to

state a claim upon which relief may be granted” and because he

had failed to pay a sanction that had been imposed upon him



     *
        Pursuant to 5TH CIR. R. 47.5, the court has determined
that this opinion should not be published and is not precedent
except under the limited circumstances set forth in 5TH CIR.
R. 47.5.4.
                            No. 01-20146
                                 -2-

several years earlier by the district court for the Western

District of Texas.

     The district court did not abuse its discretion in

dismissing Gandy’s complaint based on his failure to comply with

another district court’s sanction order.     See Balawajder v.

Scott, 160 F.3d 1066, 1067-68 (5th Cir. 1998) (upholding

dismissal of action by district court for Southern District of

Texas, based on a sanction order imposed by Western District of

Texas).    The court also properly concluded that Gandy had failed

to state a claim upon which relief may be granted, as Gandy was

attempting only to obtain review of a state-court decision or to

attack his underlying conviction, neither of which is allowed

under § 1983.    See District of Columbia Court of Appeals v.

Feldman, 460 U.S. 462, 482 n.16 (1983); Preiser v. Rodriguez, 411

U.S. 475, 499-500 (1973).

     Gandy’s appeal is without arguable merit and is thus

frivolous.    See Howard v. King, 707 F.2d 215, 219-20 (5th Cir.

1983).    Accordingly, Gandy’s appeal is DISMISSED.   See 5TH CIR. R.

42.2.    The dismissal of his current complaint for failure to

state a claim and this court’s dismissal of this appeal as

frivolous both count as “strikes” pursuant to 28 U.S.C.

§ 1915(g).    See Adepegba v. Hammons, 103 F.3d 383, 388 (5th Cir.

1996).    Gandy has had at least one prior complaint dismissed as

frivolous, which counts as a third strike.     See id.; Gandy v.

Moya, No. W-95-CV-247 (W.D. Tex. May 5, 1996).    Because Gandy has

accumulated three strikes, he may not proceed in forma pauperis

in any civil action or appeal filed while he is incarcerated or
                           No. 01-20146
                                -3-

detained in any facility unless he is under imminent danger of

serious physical injury.   See 28 U.S.C. § 1915(g).

     APPEAL DISMISSED; THREE-STRIKES BAR IMPOSED.